Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 1 of 8 PageID #: 123




                                     No. 6:20-cv-00166

                                  William A. Runnels,
                                        Petitioner,
                                            v.
                                 Sheriﬀ, Gregg County,
                                       Respondent.


                                         ORDER

                 Before the court is petitioner William A. Runnels’s motion
             to vacate judgment and for reinstatement. Doc. 23. Petitioner
             ﬁled his motion more than 28 days after the entry of the ﬁnal
             judgment. See Doc. 20. The motion will be construed as a mo-
             tion for relief from judgment ﬁled pursuant to Rule 60(b). See
             Pryor v. U.S. Postal Serv., 769 F.2d 281, 285 (5th Cir. 1985) (char-
             acterizing a non-speciﬁc motion to alter a judgment as a Rule
             60(b) motion because the deadline to ﬁle under Rule 59(e) had
             passed). Petitioner seeks to reinstate his case and to have the
             court void the state court’s judgment of contempt against pe-
             titioner. See Doc. 23. Because petitioner fails to raise any ex-
             traordinary or exceptional circumstances justifying relief, pe-
             titioner’s motion for relief from judgment is denied.
                                         Background
                Petitioner brought this suit under 28 U.S.C. § 2254, chal-
             lenging his 2018 Gregg County child support contempt pro-
             ceeding. The case was referred to United States Magistrate
             Judge K. Nicole Mitchell.
                 The magistrate judge issued a report and recommendation
             that the petition be dismissed with prejudice and that certiﬁ-
             cate of appealability be denied. Doc. 9. Petitioner ﬁled objec-
             tions to the report and recommendation. Doc. 15. After con-
             ducting a de novo review of the objected-to portion of the
             magistrate judge’s report, the court accepted the report and
Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 2 of 8 PageID #: 124




             recommendation and dismissed the petition with prejudice.
             Doc. 19. A certiﬁcate of appealability was denied sua sponte.
             Doc. 20.
                                           Standards
                To succeed on a Rule 60(b) motion, the movant must show
             that he is entitled to relief from judgment because of
                •   mistake, inadvertence, surprise, or excusable neglect;
                •   newly discovered evidence;
                •   fraud, misconduct, or misrepresentation of an adverse
                    party;
                •   that the judgment is void;
                •   that the judgment has been satisﬁed; or
                •   any other reason justifying the granting of relief from
                    judgment.
             Relief will be granted only in “unique circumstances,” and the
             district court has considerable discretion in determining
             whether the movant has carried the burden for Rule 60(b) re-
             lief. Pryor, 769 F.2d at 287; Teal v. Eagle Fleet, Inc., 933 F.2d 341,
             347 (5th Cir. 1991).
                 Petitioner has the burden of establishing one of the Rule
             60(b) provisions. See Wallace v. Magnolia Family Servs., L.L.C.,
             No. 13-4703, 2015 WL 1321604, at *2 (E.D. La. Mar. 24, 2015)
             (citing Pryor, 769 F.2d at 286). And “it goes without saying
             that a Rule 60 motion is not a substitute for an appeal from
             the underlying judgment.” Travelers Ins. Co. v. Liljeberg Enters.,
             Inc., 38 F.3d 1404, 1408 (5th Cir. 1994).
                                            Analysis
                 Petitioner states that he is seeking relief under Rule
             60(b)(1), (2), (3), (4), and (5). Petitioner’s conclusory state-
             ments fail to establish exceptional circumstances warranting
             relief.




                                             -2-
Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 3 of 8 PageID #: 125




                                         A. Rule 60(b)(1)
                 Petitioner states that he is entitled to relief under Rule
             60(b)(1) because he made a “mistake [by] failing to disclose
             that he timely sought an appeal on December 20, 2018 to the
             order of contempt.” Doc. 23 at 2. He claims that he overlooked
             this detail because he could not access the TX.gov website and
             view the documents that were filed. He further states that the
             TXcourts.gov website did not allow him to view any of the
             documents filed in the appellate court during the period in
             which he submitted his objections and amended objections to
             the report and recommendation.
                 Texas’s Sixth Court of Appeals website reflects that peti-
             tioner filed a notice of appeal on December 21, 2018, in Cause
             No. 06-18-0112-CV. The appeal was later dismissed for want
             of prosecution. 1
                Rule 60(b)(1) provides a party relief from a final judgment,
             order, or proceeding for “mistake, inadvertence, surprise, or
             excusable neglect.” As the movant seeking relief under Rule
             60(b)(1), petitioner has the burden of establishing the mistake
             or excusable neglect regardless of whether he is proceeding
             pro se. See Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981) (“The
             burden of establishing excusable neglect is upon the [the mo-
             vant], even one proceeding pro se.”).
                 Success under Rule 60(b)(1), requires that “the movant
             make a sufficient showing of unusual or unique circum-
             stances justifying such relief.” Pryor, 769 F.2d at 286. “Gross
             carelessness, ignorance of the rules, or ignorance of the law
             are insufficient bases for 60(b)(1) relief,” and a district court
             abuses its discretion when it “reopen[s] a case under Rule
             60(b)(1) when the reason asserted as justifying relief is one at-
             tributable solely to counsel’s carelessness with or misappre-
             hension of the law or the applicable rules of court.” Edward H.

                 1See Texas Judicial Branch: Sixth Court of Appeals, Case: 06-18-00112-
             CV, http://www.search.txcourts.gov/Case.aspx?cn=06-18-00112-
             CV&coa=coa06.


                                               -3-
Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 4 of 8 PageID #: 126




             Bohlin Co. v. Banning Co., 6 F.3d 350, 357 (5th Cir. 1993). “Even
             pro se litigants must comply with procedural rules, and igno-
             rance of the law is not a basis for Rule 60(b)(1) relief.” Vafaiyan
             v. City of Wichita Falls, 398 F. App’x 989, 990 (5th Cir. 2010).
                 Petitioner was found in contempt on April 4, 2018, by the
             124th Judicial District Court of Gregg County, Texas. His jail
             sentence expired on September 30, 2018. Petitioner’s “mis-
             take” of failing to inform the court of his December 21, 2018
             appeal filing does not affect the judgment here. The December
             21, 2018 appeal filing does not establish that he was in custody
             at the time he filed his § 2254 federal petition in this court. See
             Maleng v. Cook, 490 U.S. 488, 491-92 (1989) (“Once the sentence
             imposed for a conviction has completely expired, the collat-
             eral consequences of that conviction are not themselves suffi-
             cient to render an individual ‘in custody’ for the purposes of
             a habeas attack upon it.”). Moreover, the untimely December
             18, 2018 appeal filing would not toll the statute of limitations
             under the AEDPA, as discussed in the report and recommen-
             dation. Doc. 9 at 5-7. Petitioner’s December 18, 2018 appeal in
             Cause No. 06-18-0112-CV suffers from the same defect as the
             June 7, 2018 appeal in Cause No. 12-18-146-CV and the June
             7, 2018 appeal in Cause No. 06-18-00038-CV. Petitioner’s mis-
             take does not qualify as grounds to set aside the judgment un-
             der Rule 60(b)(1). Petitioner’s request for relief under Rule
             60(b)(1) is denied.
                                       B. Rule 60(b)(2)
                In the opening of petitioner’s motion, he states that he is
             seeking relief under Rule 60(b)(2)’s newly discovered evi-
             dence provision. But petitioner does not discuss any newly
             discovered evidence in the body of his motion. Petitioner’s re-
             quest for relief under Rule 60(b)(2) is, therefore, denied.
                                       C. Rule 60(b)(3)
                Under Rule 60(b)(3), petitioner asserts that he raised an ac-
             tual innocence claim in his motion to vacate and void judg-
             ment (Doc. 6), which he intended to be a supplement to his


                                            -4-
Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 5 of 8 PageID #: 127




             original federal petition. He argues that the magistrate judge
             did not address petitioner’s “actual innocence claim in the re-
             port and recommendation.” Doc. 23 at 2-4.
                Rule 60(b)(3) permits relief from a judgment if the movant
             demonstrates fraud, misrepresentation, or misconduct by an
             opposing party. The petitioner must demonstrate “(1) that the
             adverse party engaged in fraud or other misconduct, and (2)
             that this misconduct prevented the moving party from fully
             and fairly presenting his case.” Hesling, 396 F.3d at 641. The
             party moving for Rule 60(b)(3) relief from judgment “has the
             burden of proving the assertion by clear and convincing evi-
             dence.” Rozier v. Ford Motor Co., 573 F.2d 1332, 1339 (5th Cir.
             1978).
                 Petitioner fails to demonstrate that an opposing party be-
             fore this court engaged in fraud, misrepresentation, or mis-
             conduct. Moreover, petitioner did not indicate in his motion
             to vacate (Doc. 6) that he was raising an actual innocence
             claim or that he intended his motion to be a supplement to his
             federal petition. Regardless, the court denied petitioner’s ac-
             tual innocence claim—raised for the ﬁrst time in his objections
             to the report and recommendation—in its order adopting the
             report. Doc. 19 at 3. Petitioner’s request for relief under Rule
             60(b)(3) is denied.
                                      D. Rule 60(b)(4)
                 Rule 60(b)(4) allows a court to relieve a party from a ﬁnal
             judgment if “the judgment is void.” Fed. R. Civ. P. 60(b)(4).
             The rule only applies “in the rare instance where a judgment
             is premised either on a certain type of jurisdictional error or
             on a violation of due process that deprives a party of notice or
             the opportunity to be heard.” United Student Aid Funds, Inc. v.
             Espinosa, 559 U.S. 260, 271 (2010). The Fifth Circuit has found
             that jurisdictional errors warrant relief under Rule 60(b)(4)
             where “the initial court lacked subject matter or personal ju-
             risdiction.” Callon Petroleum Co. v. Frontier Ins., 351 F.3d 204,



                                           -5-
Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 6 of 8 PageID #: 128




             208 (5th Cir. 2003). A judgment is not void simply because it
             is or may have been erroneous. See Espinosa, 559 U.S. at 270.
                 Petitioner does not argue that this court lacked subject
             matter or personal jurisdiction over his federal habeas peti-
             tion. He further cannot allege that the court deprived him of
             an opportunity to be heard. Petitioner’s request for relief un-
             der Rule 60(b)(4) is denied.
                                        E. Rule 60(b)(5)
                 Petitioner seeks relief under Rule 60(b)(5) without expla-
             nation. Rule 60(b)(5) permits a party to seek relief from a judg-
             ment that has been satisﬁed, released, or discharged; it is
             based on an earlier judgment that has been reversed or va-
             cated; or applying it prospectively is no longer equitable. Pe-
             titioner does not explain how he is entitled to relief under this
             rule. The court is unaware of any changed circumstances re-
             garding its judgment that would warrant relief under Rule
             60(b)(5). Therefore, petitioner’s request for relief is denied.
                                        F. Rule 60(b)(6)
                 Because petitioner is proceeding pro se, the court will ex-
             amine his motion under Rule 60(b)(6)—a residual clause or
             catch-all provision—as well. Petitioner asserts that the court
             erred in finding that there is no direct appeal from the judg-
             ment ﬁnding petitioner in contempt. Petitioner does not pro-
             vide any case law to support his position.
                 Rule 60(b)(6) is a residual clause used to cover unforeseen
             contingencies and, “is a means for accomplishing justice in
             exceptional circumstances.” Steverson v. Global SantaFe Corp.,
             508 F.3d 300, 303 (5th Cir. 2007) (quoting Stipelcovich v. Sand
             Dollar Marine, Inc., 805 F.2d 599, 604-05 (5th Cir. 1986)); see also
             Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002) (“Rule 60(b)(6)
             motions ‘will be granted only if extraordinary circumstances
             are present.’”) (quoting Batts v. Tow–Motor Forklift Co., 66 F.3d
             743, 747 (5th Cir. 1995)). Extraordinary circumstances “may
             include, in an appropriate case, ‘the risk of injustice to the par-
             ties’ and ‘the risk of undermining the public’s confidence in

                                            -6-
Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 7 of 8 PageID #: 129




             the judicial process.’” Buck v. Davis, 137 S. Ct. 759, 778 (2017)
             (quoting Liljeberg, 486 U.S. at 863-864).
                Petitioner’s contention derives from Texas’s procedural
             law regarding contempt proceedings. Texas appellate courts
             do not have jurisdiction to review contempt proceedings on
             direct appeal. See In re T.L.K., 90 S.W. 3d 833, 841 (Tex. App.—
             San Antonio 2002, no pet.). Contempt orders may be reviewed
             by an application for a writ of habeas corpus if the contem-
             nor’s liberty has been restrained, or by a petition for a writ of
             mandamus if the contemnor has not been confined or other-
             wise had his liberty restrained. See In re Long, 984 S.W.2d 623,
             625 (Tex. 1999) (orig. proceeding) (per curiam) (“Contempt
             orders that do not involve confinement cannot be reviewed
             by writ of habeas corpus, and the only possible relief is a writ
             of mandamus.”); Rosser v. Squier, 902 S.W.2d 962, 962 (Tex.
             1995); In re Rivas-Luna, 528 S.W.3d 167, 169 (Tex. App.—El
             Paso, 2017, orig. proceeding) (holding that contempt order,
             suspended on condition that contemnor pay child support ar-
             rearages and otherwise comply with trial court’s orders,
             should be challenged by mandamus).
                 After the state trial court’s order finding petitioner in con-
             tempt and ordering that he be confined in jail for a period of
             six months for failing to pay his child support, petitioner
             failed to move for an application for writ of habeas corpus in
             the state court. Petitioner’s failure to follow Texas’s proce-
             dures regarding the proper exhaustion of his state remedies
             barred his federal petition here. Furthermore, petitioner’s fed-
             eral petition was barred because he was no longer in custody
             when he filed his federal petition. Accordingly, petitioner’s
             final basis for relief is denied.
                                         Conclusion
                 Petitioner has not raised any facts or circumstances that
             would justify relief from the court’s prior judgement. He has
             failed to carry his burden under any of the Rule 60(b) provi-
             sions. Petitioner, therefore, is not entitled to relief from the


                                           -7-
Case 6:20-cv-00166-JCB-KNM Document 28 Filed 11/02/20 Page 8 of 8 PageID #: 130




             ﬁnal judgment entered in this case. Petitioner’s Rule 60(b) mo-
             tion for relief from judgment (Doc. 23) is denied. A certiﬁcate
             of appealability is denied sua sponte.
                                So ordered by the court on November 2, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge




                                          -8-
